Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/21 has been entered.

 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matt Mattson on 5/11 and 5/26/21.
The application has been amended as follows: 





Currently Amended)  A computer-implemented method for parallel execution of transactions in a blockchain network, the method comprising:
identifying, by one or more processors, a first plurality of transactions to be executed in the blockchain network, wherein the transactions are arranged in an execution order, and wherein the execution order comprises a dependency on a first contract call to be executed after the first plurality of transactions are executed, wherein the first contract call comprises a conditional transaction with a potential to affect a plurality of accounts in the blockchain network by application of a payment amount to one or more of the plurality of accounts in the blockchain network according to a condition;
determining, by the one or more processors, first groups of transactions within the first plurality of transactions, wherein each transaction of a respective first group is associated with a same account in the blockchain network as other transactions in the respective first group, wherein all transactions in the respective first group share a common dependency, and wherein the respective first group is one of the first groups of transactions;
instructing, by the one or more processors, nodes of the blockchain network to execute the first groups of transactions in parallel with no dependency between the first groups of transactions, wherein instructing nodes of the blockchain network to execute each of the first groups of transactions in parallel comprises sending a message to the nodes over a network, and wherein executing the first groups of transactions comprises executing the transactions within a first group serially and according to the execution order;
determining, by the one or more processors, that the nodes of the blockchain network have completed executing all of the first groups of transactions; and
in response to determining that the nodes of the blockchain network have completed executing all of the first groups of transactions, instructing, by the one or more processors, the nodes of the blockchain network to execute the first contract call;
determining, by the one or more processors, that the nodes of the blockchain network have completed executing the first contract call;
identifying, by the one or more processors, a second plurality of transactions to be executed in the blockchain network, wherein the second plurality of transactions are arranged after the first contract call in the execution order;
identifying, by the one or more processors, second groups of transactions within the second plurality of transactions; and
instructing, by the one or more processors, the nodes of the blockchain network to execute each of the second groups of transactions in parallel, wherein instructing the nodes of the blockchain network to execute each of the second groups of transactions in parallel comprises sending a message to the nodes over a network, and wherein executing each second group of transactions comprises executing the transactions within a second group serially and according to the execution order.

2.	(Currently Amended)  The computer-implemented method of claim 1, wherein instructing nodes of the blockchain network to execute each of [[the]] a groups of transactions in parallel comprises instructing a first set of nodes to execute a first group of transactions and instructing a second set of nodes to execute a second group of transactions.

3.	(Currently Amended)  The computer-implemented method of claim 1, wherein determining that the nodes of the blockchain network have completed executing all of [[the]] groups of transactions comprises determining that all transactions in [[the]] a plurality of transactions have been included in one or more blocks maintained by the blockchain network.

4.	(Cancelled) 

5.	(Cancelled)

6.	(Currently Amended)  The computer-implemented method of claim 1, wherein identifying [[the]] a plurality of transactions to be executed in the blockchain network comprises receiving transactions broadcast to the blockchain network.

7.	(Currently Amended)  The computer-implemented method of claim 1, wherein [[the]] a contract call is a request to execute a smart contract maintained by the blockchain network.


8.	(Currently Amended)  A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations for parallel execution of transactions in a blockchain network, the operations comprising:
identifying a first plurality of transactions to be executed in the blockchain network, wherein the transactions are arranged in an execution order, and wherein the execution order comprises a dependency on a first contract call to be executed after the first plurality of transactions are executed, wherein the first contract call comprises a conditional transaction with a potential to affect a plurality of accounts in the blockchain network by application of a payment amount to one or more of the plurality of accounts in the blockchain network
 determining first groups of transactions within the first plurality of transactions, wherein each transaction of a respective first group is associated with a same account in the blockchain network as other transactions in the respective first group, wherein all transactions in the respective first group share a common dependency, and wherein the respective first group is one of the first groups of transactions;
instructing nodes of the blockchain network to execute the first groups of transactions in parallel with no dependency between the first groups of transactions, wherein instructing nodes of the blockchain network to execute each of the first groups of transactions in parallel comprises sending a message to the nodes over a network, and wherein executing the first groups of transactions comprises executing the transactions within a first group serially and according to the execution order;
determining that the nodes of the blockchain network have completed executing all of the first groups of transactions; and
in response to determining that the nodes of the blockchain network have completed executing all of the first groups of transactions, instructing the nodes of the blockchain network to execute the first contract call;
determining that the nodes of the blockchain network have completed executing the first contract call;
identifying a second plurality of transactions to be executed in the blockchain network, wherein the second plurality of transactions are arranged after the first contract call in the execution order;
identifying second groups of transactions within the second plurality of transactions; and
instructing the nodes of the blockchain network to execute each of the second groups of transactions in parallel, wherein instructing the nodes of the blockchain network to execute each of the second groups of transactions in parallel comprises sending a message to the nodes over a network, and wherein executing each second group of transactions comprises executing the transactions within a second group serially and according to the execution order.

9.	(Currently Amended)  The non-transitory, computer-readable medium of claim 8, wherein instructing nodes of the blockchain network to execute each of [[the]] a groups of transactions in parallel comprises instructing a first set of nodes to execute a first group of transactions and instructing a second set of nodes to execute a second group of transactions.

10.	(Currently Amended)  The non-transitory, computer-readable medium of claim 8, wherein determining that the nodes of the blockchain network have completed executing all of [[the]] a groups of transactions comprises determining that all transactions in [[the]] a plurality of transactions have been included in one or more blocks maintained by the blockchain network.

11.	(Cancelled)  

12.	(Cancelled)

13.	(Currently Amended)  The non-transitory, computer-readable medium of claim 8, wherein identifying [[the]] a plurality of transactions to be executed in the blockchain network comprises receiving transactions broadcast to the blockchain network.

14.	(Currently Amended)  The non-transitory, computer-readable medium of claim 8, wherein [[the]] a contract call is a request to execute a smart contract maintained by the blockchain network.


15.	(Currently Amended)  A system for parallel execution of transactions in a blockchain network, the system comprising:
one or more computers; and
one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising:
identifying a first plurality of transactions to be executed in the blockchain network, wherein the transactions are arranged in an execution order, and wherein the execution order comprises a dependency on a first contract call to be executed after the first plurality of transactions are executed, wherein the first contract call comprises a conditional transaction with a potential to affect a plurality of accounts in the blockchain network by application of a payment amount to one or more of the plurality of accounts in the blockchain network according to a condition;
 determining first groups of transactions within the first plurality of transactions, wherein each transaction of a respective first group is associated with a same account in the blockchain network as other transactions in the respective first group, wherein all transactions in the respective first group share a common dependency, and wherein the first respective group is one of the first groups of transactions;
instructing nodes of the blockchain network to execute the first groups of transactions in parallel with no dependency between the first groups of transactions, wherein instructing nodes of the blockchain network to execute each of the first groups of transactions in parallel comprises sending a message to the nodes over a network, and wherein executing the first groups of transactions comprises executing the transactions within a first group serially and according to the execution order; 
determining that the nodes of the blockchain network have completed executing all of the first groups of transactions; and
in response to determining that the nodes of the blockchain network have completed executing all of the first groups of transactions, instructing the nodes of the blockchain network to execute the first contract call;
determining that the nodes of the blockchain network have completed executing the first contract call;
identifying a second plurality of transactions to be executed in the blockchain network, wherein the second plurality of transactions are arranged after the first contract call in the execution order;
identifying second groups of transactions within the second plurality of transactions; and
instructing the nodes of the blockchain network to execute each of the second groups of transactions in parallel, wherein instructing the nodes of the blockchain network to execute each of the second groups of transactions in parallel comprises sending a message to the nodes over a network, and wherein executing each second group of transactions comprises executing the transactions within a second group serially and according to the execution order.

16.	(Currently Amended)  The system of claim 15, wherein instructing nodes of the blockchain network to execute each of [[the]] a groups of transactions in parallel comprises instructing a first set of nodes to execute a first group of transactions and instructing a second set of nodes to execute a second group of transactions.

17.	(Currently Amended)  The system of claim 15, wherein determining that the nodes of the blockchain network have completed executing all of [[the]] a groups of transactions comprises determining that all transactions in [[the]] a plurality of transactions have been included in one or more blocks maintained by the blockchain network. 

18.	(Cancelled) 

19.	(Cancelled)

20.	(Currently Amended)  The system of claim 15, wherein identifying [[the]] a plurality of transactions to be executed in the blockchain network comprises receiving transactions broadcast to the blockchain network.



Reasons for Allowance

Claims 1-3,6-10,13-17,20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The most relevant art of record is US Patent Publication 20190087793 to Dickerson and US patent 1042399 to Kravitz.
A non-patent document “The Truth about Blockchain,” Harvard Business Review, 2017 was identified as being generally relevant. However none of the art of record teaches/suggests as found in claims 1, 8, 15, (claim 1 exemplified)
“determining, by the one or more processors, that the nodes of the blockchain network have completed executing all of the first groups of transactions; and
in response to determining that the nodes of the blockchain network have completed executing all of the first groups of transactions, instructing, by the one or more processors, the nodes of the blockchain network to execute the first contract call;
determining, by the one or more processors, that the nodes of the blockchain network have completed executing the first contract call;
identifying, by the one or more processors, a second plurality of transactions to be executed in the blockchain network, wherein the second plurality of transactions are arranged after the first contract call in the execution order;”



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE I EBERSMAN whose telephone number is (571)270-3442.  The examiner can normally be reached on 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698